Title: Benjamin Harrison to Virginia Delegates, 3 May 1783
From: Harrison, Benjamin
To: Virginia Delegates


Gentlemen
Richmond May 3d. 1783.
I duely received your favor of the 22d. of last Month, and anxiously wait for the News by the French Frigates, a report prevails here that Lord Shelburne has said in the House of Lords that as there is no Time fixed by the Treaty for the evacuation of New York, he means not to do it till the Americans shall have given Satisfaction to the Refugees, can this possibly be true?
British Vessels are arrived from the West Indies with valuable Cargoes which cannot be landed under our present Laws as I suppose there are some of them at Philadelphia you will oblige me by letting me know whether they are permitted to trade or not.
Please to inform my Friend Charles Thomson that I will send him a Copy of the Cession of the back Country by the next Post and with it a Copy of another Resolution repealing it, which may perhaps be a lesson in future not to refuse a good Offer when Men are in the Humor for giving.
I am Gentlemen with respect Yrs: &c.
B. H.
 